


FIFTH AMENDED AND RESTATED
EASTMAN DIRECTORS' DEFERRED COMPENSATION PLAN


Preamble.  This Fifth Amended and Restated Eastman Directors' Deferred
Compensation Plan is an unfunded, non-qualified deferred compensation
arrangement for non-employee members of the Board of Directors of Eastman
Chemical Company (the "Company"). Under this Plan, each Eligible Director is
annually given an opportunity to elect to defer payment of part of his or her
compensation for serving as a Director. This Plan originally was adopted
effective January 1, 1994, was amended and restated effective as of December 1,
1994, as of May 2, 1996, October 10, 1996, and August 1, 2007 and is further
amended and restated effective as of December 31, 2008 in order to comply with
Section 409A of the Internal Revenue Code of 1986, as amended.


Section 1.  Definitions.


Section 1.1.  "Account" means the Interest Account or the Stock Account.  If
applicable, the Interest Account and the Stock Account are each further
sub-divided into a Grandfathered Account and a Non-Grandfathered Account.


Section 1.2.  "Board" means the Board of Directors of the Company.


 
Section 1.3.  "Change In Control" means a change in control of the Company of a
nature that would be required to be reported (assuming such event has not been
previously reported") in response to Item l(a) of a Current Report on Form 8-K,
as in effect on December 31, 2001, pursuant to Section 13 or 15(d) of the
Exchange Act; provided that, without limitation, a Change In Control shall be
deemed to have occurred at such time as (i) any "person" within the meaning of
Section 14(d) of the Exchange Act, other than the Company, a subsidiary of the
Company, or any employee benefit plan(s) sponsored by the Company or any
subsidiary of the Company, is or has become the "beneficial owner," as defined
in Rule l3d-3 under the Exchange Act, directly or indirectly, of 25% or more of
the combined voting power of the outstanding securities of the Company
ordinarily having the right to vote at the election of directors; provided,
however, that the following will not constitute a Change In Control: any
acquisition by any corporation if, immediately following such acquisition, more
than 75% of the outstanding securities of the acquiring corporation ordinarily
having the right to vote in the election of directors is beneficially owned by
all or substantially all of those persons who, immediately prior to such
acquisition, were the beneficial owners of the outstanding securities of the
Company ordinarily having the right to vote in the election of directors; or
(ii) individuals who constitute the Board on January 1, 2002 (the "Incumbent
Board") have ceased for any reason to constitute at least a majority thereof,
provided that: any person becoming a director subsequent to January 1, 2002
whose election, or nomination for election by the Company's shareowners, was
approved by a vote of at least three-quarters (3/4) of the directors comprising
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for director
without objection to such nomination) shall be, for purposes of this Plan,
considered as though such person were a member of the Incumbent Board; or (iii)
upon approval by the Company's shareowners of a reorganization, merger or
consolidation, other than one with respect to which all or substantially all of
those persons who were the beneficial owners, immediately prior to such
reorganization, merger or consolidation, of outstanding securities of the
Company ordinarily having the right to vote in the election of directors own,
immediately after such transaction, more than 75% of the outstanding securities
of the resulting corporation ordinarily having the right to vote in the election
of directors; or (iv) upon approval by the Company's stockholders of a complete
liquidation and dissolution of the Company or the sale or other disposition of
all or substantially all of the assets of the Company other than to a subsidiary
of the Company.



Section 1.4.  “Employee Service Center” means the Company’s internal
organization responsible for processing transactions and providing general
information for Participants under this Plan.


Section 1.5.  “Global Benefits” shall mean the Company’s internal organization
responsible for the administration of the payment of benefits under this Plan.

188 
 

--------------------------------------------------------------------------------

 



Section 1.6.  "Nominating and Corporate Governance Committee" means the
Nominating and Corporate Governance Committee of the Board.


Section 1.7.  “Class Year” means each calendar year.   Notwithstanding the
foregoing, the “2004 Class Year” includes all amounts deferred into this Plan in
2004 and in any calendar years prior to 2004, plus any earnings accruing to the
Participant’s 2004 Class Year.


Section 1.8.  “Code” means the Internal Revenue Code of 1986, as amended.


Section 1.9.  "Common Stock" means the $.01 par value common stock of the
Company.


Section 1.10.  "Company" means Eastman Chemical Company.


Section 1.11.  "Deferrable Amount" means an amount equal to the sum of the
Eligible Director's cash compensation, including retainer, meeting fees, and any
other compensation otherwise payable in cash plus any non-elective deferrals
contributed to this Plan by the Company on behalf of an Eligible Director.


Section 1.12.  "Eligible Director" means a member of the Board of Directors of
the Company who is not an employee of the Company or any subsidiary of the
Company.


Section 1.13.  "Enrollment Period" means the period designated by Global
Benefits or the Nominating and Corporate Governance Committee each year;
provided however, that such period shall end on or before December 31 of each
year


Section 1.14.  "Exchange Act" means the Securities Exchange Act of 1934, as
amended.


 
Section 1.15.  “Grandfathered Account” means the value of the Interest Account
and Stock Account of each Participant on December 31, 2004, including (i) any
amounts the Participant is entitled to receive during 2004 that have not be
credited to a Participant’s Interest Account or Stock Account as of December 31,
2004, and (ii) any earnings accruing to the Participant’s Grandfathered
Account.  For purposes of this Plan, no portion of a Participant’s Grandfathered
Account shall be subject to Code Section 409A.  For purposes of this Plan, the
“Non-Grandfathered Account” shall equal the value of the Participant’s Interest
Account and Stock Account on the date of the Participant’s Termination of
Employment, minus the amount of the Participant’s Grandfathered Account.  The
Non-Grandfathered Account shall be subject to Code Section 409A.



 
Section 1.16.  “Hardship” means an emergency event beyond the Participant’s
control which would cause the Participant severe financial hardship if the
payment of amounts from his or her Interest Account or Stock Account were not
approved.  Any distribution for Hardship shall be limited to distributions from
the Participant’s Grandfathered Account.



 
Section 1.17.  “Initial Enrollment Period” means, for an Eligible Director who
is newly appointed to serve as a Director, the period beginning prior to such
date of appointment and ending 30 days after the date of such appointment.   An
Eligible Director who is reappointed to the Board by the Company may not enroll
during the Initial Enrollment Period if he was eligible to participate in this
Plan at any time during the twenty-four (24) month period prior to his
reappointment.



Section 1.18.  "Interest Account" means the account established by the Company
for each Participant for compensation deferred pursuant to this Plan and which
shall bear interest as described in Section 4.1 below. The maintenance of
individual Interest Accounts is for bookkeeping purposes only.  If applicable,
each Interest Account shall be further sub-divided into a Grandfathered Account
and Non-Grandfathered Account.


Section 1.19.  "Interest Rate" means the monthly average of bank prime lending
rates to most favored customers as published in The Wall Street Journal, such
average to be determined as of the last day of each month.
 
 
189

--------------------------------------------------------------------------------


 
Section 1.20.  "Market Value" means the closing price of the shares of Common
Stock on the New York Stock Exchange on the day on which such value is to be
determined or, if no such shares were traded on such day, said closing price on
the next business day on which such shares are traded; provided, however, that
if at any relevant time the shares of Common Stock are not traded on the New
York Stock Exchange, then "Market Value" shall be determined by reference to the
closing price of the shares of Common Stock on another national securities
exchange, if applicable, or if the shares are not traded on an exchange but are
traded in the over-the-counter market, by reference to the last sale price or
the closing "asked" price of the shares in the over-the-counter market as
reported by the National Association of Securities Dealers Automated Quotation
System (NASDAQ) or other national quotation service.


Section 1.21.  "Plan" means this Fifth Amended and Restated Eastman Directors'
Deferred Compensation Plan.


Section 1.22.  "Participant" means an Eligible Director who elects for one or
more years to defer compensation pursuant to this Plan or who has non-elective
deferrals contributed to his Account by the Company.


Section 1.23.  "Stock Account" means the account established by the Company for
each Participant, the performance of which shall be measured by reference to the
Market Value of Common Stock. The maintenance of individual Stock Accounts is
for bookkeeping purposes only.  If applicable, each Stock Account shall be
further sub-divided into a Grandfathered Account and Non-Grandfathered Account.


Section 1.24. “Unforeseeable Emergency” means severe financial hardship of the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s beneficiary or a dependent (as defined
in Section 152 of the Code without regard to Section 152(b)(1), (b)(2) and
(d)(1)(B), loss of the Participant’s property due to casualty (including the
need to rebuild a home not otherwise covered by insurance), or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant.  Except as otherwise provided herein, the
purchase of a home and the payment of college tuition are not unforeseeable
emergencies.  Any distribution for an Unforeseeable Emergency shall be limited
to amounts in a Participant’s Non-Grandfathered Account.


Section 1.25.  "Valuation Date" means each business day.


Section 2.  Deferral of Compensation. An Eligible Director may elect to defer
receipt of all or any portion of his or her Deferrable Amount to his or her
Interest Account and/or Stock Account within such Eligible Director’s Account
for the applicable Class Year. No deferral shall be made of any compensation
payable after termination of the Eligible Director's service on the Board.


Section 3.  Time of Election of Deferral. An Eligible Director who wishes to
defer compensation must irrevocably elect to do so during the applicable
Enrollment Period. The Enrollment Period shall end prior to the first day of the
service year with respect to the applicable Deferrable Amount.  The “service
year” is the Eligible Director’s taxable year in which the services related to
the Deferrable Amount will be performed by the Eligible Director.  Elections
shall be made annually for each Class Year.


Section 4.  Hypothetical Investments.
 
Section 4. 1.  Interest Account. Amounts in a Participant's Interest Account are
hypothetically invested in an interest bearing account which bears interest
computed at the Interest Rate, compounded monthly.
 
Section 4.2.  Stock Account.  Amounts in a Participant's Stock Account are
hypothetically invested in units of Common Stock. Amounts deferred into a Stock
Account are recorded as units of Common Stock, and fractions thereof, with one
unit equating to a single share of Common Stock. Thus, the value of one unit
shall be the Market Value of a single share of Common Stock. The use of units is
merely a bookkeeping convenience; the units are not actual shares of Common
Stock. The Company will not reserve or otherwise set aside any Common Stock for
or to any Stock Account.
 
190 
 

--------------------------------------------------------------------------------

 



Section 5.  Deferrals and Crediting Amounts to Accounts.


Section 5.1.  Manner of Electing Deferral. An Eligible Director may elect to
defer compensation for each Class Year by completing the deferral election
process established by Global Benefits.   For each Class Year, each Eligible
Director shall elect, in the manner specified by Global Benefits: (i) the amount
of Deferrable Amount to be deferred; (ii) the portion of the deferral to be
credited to the Participant's Interest Account and Stock Account, respectively;
and (iii) the manner of payment. An election to defer compensation shall be
irrevocable following the end of the applicable Enrollment Period, but the
portion of the deferral to be credited to the Participant's Interest Account and
Stock Account, respectively, may be reallocated by the Participant in the manner
specified by the Nominating and Corporate Governance Committee or its authorized
designee through and including the business day immediately preceding the date
on which the deferred amount is credited to the Participant's Accounts pursuant
to Section 5.2.


Section 5.2.  Crediting of Amounts to Accounts.  Except as otherwise provided in
this Section, amounts to be deferred each Class Year shall be credited to the
Participant's Interest Account and/or Stock Account, as applicable, as of the
date such amounts are otherwise payable.  In the event that the Participant has
failed to make an election, amounts to be deferred each Class Year shall be
credited to the Participant’s Interest Account. Notwithstanding the foregoing,
each and every Deferrable Amount, when initially credited to the Participant’s
Account, shall be held in a Participant’s Interest Account until the next date
that dividends are paid on Common Stock (see Section 7.6 of this Plan); and on
such date the Deferrable Amount that would have been initially credited to the
Participant’s Stock Account but for this sentence shall be transferred, together
with allocable interest thereon, to the Participant’s Stock Account, provided
that such transfer shall be subject to the restrictions set forth in Section
7.2.


Section 6.  Deferral Period.   Subject to Sections 9, 10 and 17 hereof, the
compensation which a Participant elects to defer under this Plan shall be
deferred until the Participant dies or ceases to serve as a member of the Board.
Any such election shall be made during the applicable Enrollment Period in the
manner established by Global Benefits. The payment of a Participant's account
shall be governed by Sections 8, 9, 10 and 17, as applicable.


Section 7.  Investment in the Stock Account and Transfers Between Accounts.


Section 7.1.   Election Into the Stock Account. If a Participant elects to defer
compensation into his or her Stock Account, his or her Stock Account shall be
credited, as of the date described in Section 5.2, with that number of units of
Common Stock, and fractions thereof, obtained by dividing the dollar amount to
be deferred into the Stock Account by the Market Value of the Common Stock as of
such date.


Section 7.2.  Transfers Between Accounts.  Except as otherwise provided in this
Section, a Participant may direct that all or any portion, designated as a whole
dollar amount, of the existing balance of one of his or her Accounts be
transferred to his or her other Account, effective as of (i) the date such
election is made, if and only if such election is made prior to the close of
trading on the New York Stock Exchange on a day on which the Common Stock is
traded on the New York Stock Exchange, or (ii) if such election is made after
the close of trading on the New York Stock Exchange on a given day or at any
time on a day on which no sales of Common Stock are made on the New York Stock
Exchange, then on the next business day on which the Common Stock is traded on
the New York Stock Exchange (the date described in (i) or (ii), as applicable,
is referred to hereinafter as the election's "Effective Date"). Such election
shall be made in the manner specified by the Nominating and Corporate Governance
Committee or its authorized designee; provided, however, that a Participant may
only elect to transfer between his or her Accounts if he or she has made no
election within the previous six months to effect an "opposite way"
fund-switching (i.e. transfer out versus transfer in) transfer into or out of
the Stock Account or any other "opposite way" intraplan transfer or plan
distribution involving a Company equity securities fund which constitutes a
"Discretionary Transaction" as defined in Rule 16b-3 under the Exchange Act.


In addition, and notwithstanding the foregoing, a Participant’s Deferrable
Amount that is initially allocated to his or her Interest Account as provided in
Section 5.2, shall be transferred, following such initial allocation, from the
Participant’s Interest Account to his or her Stock Account in the manner
provided in Section 5.2.

191 
 

--------------------------------------------------------------------------------

 



Section 7.3.  Transfer Into the Stock Account.  If a Participant elects pursuant
to Section 7.2 to transfer an amount from his or her Interest Account to his or
her Stock Account, effective as of the election's Effective Date, (i) his or her
Stock Account shall be credited with that number of units of Common Stock, and
fractions thereof, obtained by dividing the dollar amount elected to be
transferred by the Market Value of the Common Stock on the Valuation Date
immediately preceding the election's Effective Date; and (ii) his or her
Interest Account shall be reduced by the amount elected to be transferred.


Section 7.4.  Transfer Out of the Stock Account. If a Participant elects
pursuant to Section 7.2 to transfer an amount from his or her Stock Account to
his or her Interest Account, effective as of the election's Effective Date, (i)
his or her Interest Account shall be credited with a dollar amount equal to the
amount obtained by multiplying the number of units to be transferred by the
Market Value of the Common Stock on the Valuation Date immediately preceding the
election's Effective Date; and (ii) his or her Stock Account shall be reduced by
the number of units elected to be transferred.


Section 7.5.  Dividend Equivalents.  Effective as of the payment date for each
cash dividend on the Common Stock, the Stock Account of each Participant who had
a balance in his or her Stock Account on the record date for such dividend shall
be credited with a number of units of Common Stock, and fractions thereof,
obtained by dividing (i) the aggregate dollar amount of such cash dividend
payable in respect of such Participant's Stock Account (determined by
multiplying the dollar value of the dividend paid upon a single share of Common
Stock by the number of units of Common Stock held in the Participant's Stock
Account on the record date for such dividend); by (ii) the Market Value of the
Common Stock on the Valuation Date immediately preceding the payment date for
such cash dividend.


Section 7.6.  Stock Dividends.  Effective as of the payment date for each stock
dividend on the Common Stock, additional units of Common Stock shall be credited
to the Stock Account of each Participant who had a balance in his or her Stock
Account on the record date for such dividend. The number of units that shall be
credited to the Stock Account of such a Participant shall equal the number of
shares of Common Stock, and fractions thereof, which the Participant would have
received as stock dividends had he or she been the owner on the record date for
such stock dividend of the number of shares of Common Stock equal to the number
of units credited to his or her Stock Account on such record date.


Section 7.7.  Recapitalization. If, as a result of a recapitalization of the
Company, the outstanding shares of Common Stock shall be changed into a greater
number or smaller number of shares, the number of units credited to a
Participant's Stock Account shall be appropriately adjusted on the same basis.


Section 7.8.  Distributions.  Amounts in respect of units of Common Stock may
only be distributed out of the Stock Account by transfer to the Interest Account
(pursuant to Sections 7.2 and 7.4 or 7.10) or withdrawal from the Stock Account
(pursuant to Section 8, 9, 10, or 17), and shall be distributed in cash. The
number of units to be distributed from a Participant's Stock Account shall be
valued by multiplying the number of such units by the Market Value of the Common
Stock as of the Valuation Date immediately preceding the date such distribution
is to occur.


Section 7.9.  Responsibility for Investment Choices.  Each Participant is solely
responsible for any decision to defer compensation into his or her Stock Account
and to transfer amounts to and from his or her Stock Account and accepts all
investment risks entailed by such decision, including the risk of loss and a
decrease in the value of the amounts he or she elects to defer into his or her
Stock Account.


Section 7.10. Liquidation of Stock Account.  Upon the date that a Participant
ceases to serve on the Board, the entire balance, if any, of the Participant's
Stock Account shall automatically be transferred to his or her Interest Account.
For purposes of valuing the units of Common Stock subject to such a transfer,
the approach described in Section 7.8 shall be used.


Section 8.  Payment of Deferred Compensation.


Section 8. 1. Background. No withdrawal may be made from a Participant's Account
except as provided in this Section 8 and Sections 9, 10 and 17.
 
 
192

--------------------------------------------------------------------------------


 
Section 8.2. Manner of Payment. Payment of a Participant's Account shall be made
in a single lump sum or annual installments as elected by each Participant
pursuant to this Section 8 for each Class Year.  The maximum number of annual
installments is ten.  All payments from this Plan shall be made in cash.  Each
annual installment shall be treated as a separate payment.


Section 8.3. Timing of Payments.


(a)  
Payments shall commence in any year elected by the Participant pursuant to this
Section 8, up through the tenth year following the year in which the Participant
ceases to be a member of the Board for any reason, but in no event may a
Participant elect to have payment commence later than the year the Participant
reaches age 71.



If the Participant elected to receive his or her payment in annual installments,
payments shall commence on the first business day of the month following the
Participant’s termination of service with the Board (“Board Termination Date”),
or as soon as administratively possible, but not later than 60 days following
the Participant’s Board Termination Date, and the remaining installment payments
will be paid on the anniversary of the initial payment date.


If the Participant elected to receive his or her payment in a lump sum, payment
shall be made on the first business day of the month following the Participant’s
Board Termination Date, or as soon as administratively possible, but not later
than 60 days following the Participant’s Board Termination Date.


(b)  
The timing of the distribution of a Participant’s Non-Grandfathered Account may
not be accelerated, except in the event of an Unforeseeable Emergency or other
permissible acceleration of distribution under Treas. Reg. Section
1.409A-3(j)(4)(iii) (conflicts of interest), (j)(4)(vii) (payment upon income
inclusion under Section 409A), (j)(4)(ix) (plan terminations and liquidation),
(j)(4)(xi) (payment of state, local or foreign taxes), (j)(4)(xiii) (certain
offsets) and (i)(4)(xiv) (bona fide disputes).



Any change which delays the timing of the distributions or changes the form of
distribution from the Participant’s Non-Grandfathered Account may only be made
by a written agreement signed by the Nominating and Corporate Governance
Committee and the Participant and only if the following requirements are met:


(i) 
Any election to change the time and form of distribution may not take effect
until at least 12 months after the date on which the election is made;

 
 
 (ii) 
 Other than in the event of death, the first payment with respect to such
election must be deferred for a period of at least five years from the date such
payment would otherwise be made; and    
 (iii) 
 Any election related to a payment to be made at a specified time may not be
made less than 12 months prior to the date of the first scheduledpayment.

               
    
 
Any change to the time or form of distribution from the Participant’s
Grandfathered Account may only be made by a written agreement signed by the
Nominating and Corporate Governance Committee and the Participant and such
change will be effective only if it is made at least 12 months before the
Participant’s Board Termination Date.



Section 8.4.  Default Payment Distribution Elections.  If a Participant does not
have a valid election in force on the Participant’s Board Termination Date for
any Class Year, then the value of his Class Year Account(s) for which a valid
distribution election does not exist shall be paid in a single lump sum to the
Participant on the first business day of the month following the Participant’s
Board Termination date

193 
 

--------------------------------------------------------------------------------

 



Section 8.5. Valuation.  If a Participant elects installments, the amount of
each payment shall be equal to the value, of the preceding Valuation Date, of
the Participant's Class Year Account, divided by the number of installments
remaining to be paid.


Section 9.  Payment of Deferred Compensation After Death.  If a Participant dies
prior to complete payment of his or her Accounts, the balance of such Accounts,
valued as of the Valuation Date immediately preceding the date payment is made,
shall be paid in a single, lump-sum payment to: (i) the beneficiary or
contingent beneficiary designated by the Participant on forms supplied by the
Nominating and Corporate Governance Committee no later than ninety (90) days
after the date the Employee Service Center is notified of the Participant’s
death; or, in the absence of a valid designation of a beneficiary or contingent
beneficiary, (ii) the Participant's estate within 30 days after appointment of a
legal representative of the deceased Participant.


Section 10.  Acceleration of Payment in Certain Circumstances.
 
Section 10.1.  Acceleration of Payment for Hardship or Unforeseeable
Emergency.    Hardship distributions shall be limited to amounts in a
Participant’s Grandfathered Account and distributions for an Unforeseeable
Emergency shall be limited to amounts in a Participant’s Non-Grandfathered
Account. Upon written approval from the Compensation Committee, a Participant
may be permitted to receive all or part of his or her Accounts if the
Compensation Committee determines that the Participant has suffered a Hardship
or Unforeseeable Emergency.  The amount distributed may not exceed the amount
necessary to satisfy the Hardship or Unforeseeable Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such Hardship or Unforeseeable
Emergency is or may be relieved through reimbursement or compensation by
insurance or otherwise by liquidation of the Participant’s assets (to the extent
liquidation of such assets would not itself cause severe financial hardship.
 
Section 10.2.  Payment to Individuals  Any participant in this Plan may at his
or her discretion withdraw at any time all or part of that person's
Grandfathered Account balance under this Plan; provided, if this option is
exercised the individual will forfeit to the Company 10% of his or her account
balance, and will not be permitted to participate in this Plan for a period of
36 months from date any payment to a Participant is made under this section.
 
Section 10.3. Accelerated Payment  If under this Plan one-half or more of the
Participants with a Grandfathered Account or one-fifth or more of the
Participants with Grandfathered Accounts totaling one-half or more of the value
of all benefits owed, exercise their option for immediate distribution in any
consecutive six-month period this will trigger immediate payment to all
Participants of all benefits owed under the terms of this Plan from the
Grandfathered Accounts, immediate payout under this section will not involve
reduction of the amounts paid to Participants as set forth in section 10.2.  Any
individual that has been penalized in this six-month period for electing
immediate withdrawal will be paid that penalty, and continuing participation
will be allowed, if payout to all Participants under this section
occurs.  Solely for purposes of this Section 10.3, “benefits” shall refer to
amounts held in Grandfathered Accounts under this Plan.
 
Section 10.4.  Payments to "Insiders" under Exchange Act Section 16. A Section
16 Insider may only receive a withdrawal from the Grandfathered Account portion
of his or her Stock Account pursuant to this Section 10 if he or she has made no
election within the previous six months to effect a fund-switching transfer into
the Stock Account or the Eastman Stock Fund of the Eastman Investment and
Employee Stock Ownership Plan or any other "opposite way" intra-plan transfer
into a Company equity securities fund which constitutes a "Discretionary
Transaction" as defined in Rule 16b-3 under the Exchange Act.  If such a
distribution occurs while the Participant is employed by the Company or any of
its U.S. Subsidiaries, any election to defer compensation for the year in which
the Participant receives a withdrawal shall be ineffective as to compensation
earned for the pay period following the pay period during which the withdrawal
is made and thereafter for the remainder of such year and shall be ineffective
as to any other compensation elected to be deferred for such year.
 
194
 
 

--------------------------------------------------------------------------------

 



Section 11.  Participant's Rights Unsecured. The benefits payable under this
Plan shall be paid by the Company each year out of its general assets. To the
extent a Participant acquires the right to receive a payment under this Plan,
such right shall be no greater than that of an unsecured general creditor of the
Company. No amount payable under this Plan may be assigned, transferred,
encumbered or subject to any legal process for the payment of any claim against
a Participant. No Participant shall have the right to exercise any of the rights
or privileges of a shareowner with respect to units credited to his or her Stock
Account.


Section 12.  No Right to Continued Service.  Participation in this Plan shall
not give any Participant any right to remain a member of the Board.


Section 13.  Statement of Account.  Statements will be made available no less
frequently than annually to each Participant or his or her estate showing the
value of the Participant's Accounts.


Section 14.  Deductions. The Company will withhold to the extent required by law
all applicable income and other taxes from amounts deferred or paid under this
Plan.


Section 15.  Administration.


Section 15.1. Responsibility.  Except as expressly provided otherwise herein,
the Nominating and Corporate Governance Committee shall have total and exclusive
responsibility to control, operate, manage and administer this Plan in
accordance with its terms.


Section 15.2. Authority of the Nominating and Corporate Governance
Committee.  The Nominating and Corporate Governance Committee shall have all the
authority that may be necessary or helpful to enable it to discharge its
responsibilities with respect to this Plan. Without limiting the generality of
the preceding sentence, the Nominating and Corporate Governance Committee shall
have the exclusive right: to interpret this Plan, to determine eligibility for
participation in this Plan, to decide all questions concerning eligibility for
and the amount of benefits payable under this Plan, to construe any ambiguous
provision of this Plan, to correct any default, to supply any omission, to
reconcile any inconsistency, and to decide any and all questions arising in the
administration, interpretation, and application of this Plan.


Section 15.3. Discretionary Authority.  The Nominating and Corporate Governance
Committee shall have full discretionary authority in all matters related to the
discharge of its responsibilities and the exercise of its authority under this
Plan including, without limitation, its construction of the terms of this Plan
and its determination of eligibility for participation and benefits under this
Plan. It is the intent that the decisions of the Nominating and Corporate
Governance Committee and its action with respect to this Plan shall be final and
binding upon all persons having or claiming to have any right or interest in or
under this Plan and that no such decision or action shall be modified upon
judicial review unless such decision or action is proven to be arbitrary or
capricious.


Section 15.4. Delegation of Authority.  The Nominating and Corporate Governance
Committee may delegate some or all of its authority under this Plan to any
person or persons provided that any such delegation be in writing.


Section 15.5. Restriction on Authority of the Nominating and Corporate
Governance Committee.  Under any circumstances where the Nominating and
Corporate Governance Committee is authorized to make a discretionary decision
concerning a payment of any type under this Plan to a member of such Committee,
the member of the Committee who is to receive such payment shall take no part in
the deliberations or have any voting or other power with respect to such
decision.


Section 16.  Amendment.  The Board may suspend or terminate this Plan at any
time. Notwithstanding the foregoing, termination with respect to the portion of
this Plan that includes the Non-Grandfathered Accounts must comply with the
requirements of Treas. Reg. Section 1.409A-3(j)(4)(ix).  In addition, the Board
may, from time to time, amend this Plan in any manner without shareowner
approval; provided, however, that the Board may condition any amendment on the
approval of shareowners if such approval is necessary or advisable with respect
to tax,

195 
 

--------------------------------------------------------------------------------

 



securities, or other applicable laws. No amendment, modification, or termination
shall, without the consent of a Participant, adversely affect such Participant's
accruals in his or her Accounts as of the date of such amendment, modification,
or termination.
 
Section 17.  Change in Control.
 
Section 17.1. Background.  The terms of this Section 17 shall immediately become
operative, without further action or consent by any person or entity, upon a
Change in Control, and once operative shall supersede and control over any other
provisions of this Plan.
 
Section 17.2. Acceleration of Payment Upon Change in Control.  Upon the
occurrence of a Change in Control, each Participant, whether or not he or she is
still a Director, shall be paid in a single, lump-sum cash payment the balance
of his or her Accounts as of the Valuation Date immediately preceding the date
payment is made. Such payment shall be made as soon as practicable, but in no
event later than 90 days after the date.
 
Section 17.3. Amendment On or After Change in Control. On or after a Change in
Control, no action, including, but not by way of limitation, the amendment,
suspension or termination of this Plan, shall be taken which would affect the
rights of any Participant or the operation of this Plan with respect to the
balance in the Participant's Accounts. 
 
Section 17.4. Attorney Fees.     The Company shall pay all reasonable legal fees
and related expenses incurred by a participant in seeking to obtain or enforce
any payment, benefit or right such participant may be entitled to under this
plan after a Change in Control; provided, however, the Participant shall be
required to repay any such amounts to the Company to the extent a court of
competent jurisdiction issues a final and non-appealable order setting forth the
determination that the position taken by the Participant was frivolous or
advanced in bad faith.  For purposes of this Section 17.4, the legal fees and
related expenses must be incurred by the Participant within 5 years of the date
the Change in Control occurs.  All reimbursements must be paid to the
Participant by the Company no later than the end of the tax year following the
tax year in which the expense is incurred.
 
Section 18.  Governing Law.  This Plan shall be construed, governed and enforced
in accordance with the law of Tennessee, except as such laws are preempted by
applicable federal law.
 
Section 19.  Successors and Assigns.  This Plan shall be binding upon the
successors and assigns of the parties hereto.
 
Section 20.  Compliance with SEC Regulations.  It is the Company's intent that
this Plan comply in all respects with Rule 16b-3 of the Exchange Act, and any
regulations promulgated thereunder. If any provision of this Plan is found not
to be in compliance with such rule, the provision shall be deemed null and void.
All transactions under this Plan, including, but not by way of limitation, a
Participant's election to defer compensation under Section 7 and  withdrawals in
the event of Hardship or Unforeseeable Emergency under Section 10, shall be
executed in accordance with the requirements of Section 16 of the Exchange Act,
as amended and any regulations promulgated thereunder. To the extent that any of
the provisions contained herein do not conform with Rule 16b-3 of the Exchange
Act or any amendments thereto or any successor regulation, then the Nominating
and Corporate Governance Committee may make such modifications so as to conform
this Plan to the Rule's requirements.



196 
 

 
